Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ralph Stewart, Jr., appeals the district court’s order dismissing his civil action without prejudice for lack of jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Stewart v. Verbena Askew Law Firm, P.C., No. 3:16-cv-00772-HEH (E.D. Va. Nov. 30, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED